******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
     FRANCIS ANDERSON v. COMMISSIONER
              OF CORRECTION
                 (AC 35846)
                 Sheldon, Keller and Mullins, Js.
         Argued April 16—officially released July 21, 2015

   (Appeal from Superior Court, judicial district of
                Tolland, Kwak, J.)
  James P. Sexton, assigned counsel, with whom was
Michael S. Taylor, assigned counsel, for the appel-
lant (petitioner).
  Mitchell S. Brody, senior assistant state’s attorney,
with whom, on the brief, were Matthew Gedansky,
state’s attorney, and Andrew Reed Durham, assistant
state’s attorney, for the appellee (respondent).
                          Opinion

   KELLER, J. The petitioner, Francis Anderson, appeals
following the habeas court’s denial of his petition for
certification to appeal from the judgment dismissing
with prejudice his amended petition for a writ of habeas
corpus. The petitioner claims that the court erred by
denying his petition for certification to appeal and dis-
missing his amended petition with prejudice because
(1) an order that the petitioner had violated, which
precipitated the court’s dismissal of his amended peti-
tion with prejudice, was not reasonably clear; (2) the
court’s dismissal of his amended petition with prejudice
was not proportionate to the petitioner’s violation of
the order; and (3) the court committed plain error by
failing to comply with Practice Book § 23-40 and Gen-
eral Statutes § 52-470. We agree with the petitioner’s
second claim and reverse the judgment of the court.1
  The following facts and procedural history are rele-
vant here. On March 3, 2011, the petitioner pleaded
guilty to two counts of assaulting a peace officer in
violation of General Statutes § 53a-167c.2 The trial court,
Hon. Terence A. Sullivan, judge trial referee, sentenced
the petitioner to a total effective sentence of five years
incarceration, to be served consecutively to any previ-
ous sentence he was serving.
  On February 19, 2013, the petitioner filed an amended
petition for a writ of habeas corpus.3 On June 3, 2013,
prior to the evidentiary portion of the petitioner’s
habeas trial, the habeas court, Kwak, J., asked whether
the parties wished to discuss any preliminary matters.
The following exchange occurred on the record:
   ‘‘[The Petitioner’s Counsel]: Your Honor, another pre-
liminary matter. My client is handcuffed and, absent
any objection from the transporting correction officers,
I’d ask that the—
   ‘‘The Court: That’s fine with me as long as the correc-
tion officers and the marshals are okay with removing
the handcuffs. But, it’s up to them.
  ‘‘The Correction Officer: I have an issue with him
being—him not being handcuffed.
  ‘‘The Court: Okay.
  ‘‘The Correction Officer: He’s assaulted staff on a
number of occasions, so I have an issue with that.
  ‘‘The Court: All right, that’s fine. I’m sorry, counsel,
but that’s—
  ‘‘[The Petitioner’s Counsel]: That’s—
  ‘‘The Court: Security is up to the marshals and the—
  ‘‘The Petitioner: Excuse me. I got a problem with
this officer.
  ‘‘The Court: Sir—
  ‘‘The Petitioner: I’m gonna leave. Come on. Let’s go
back to the facility.
   ‘‘The Court: Sir, this is your petition. If you leave
now, it’s going to get dismissed with prejudice. Do you
understand? All right. [Petitioner’s counsel], I’m sorry,
but your client just, for the record, left the courtroom.
I advised him that, if he left today, this was his habeas
trial and that it would be dismissed with prejudice and
he disregarded my warning and left the courtroom. Any-
thing to add, [petitioner’s counsel]? . . .
   ‘‘[The Petitioner’s Counsel]: I would ask Your Honor
to consider based on [the petitioner’s] history—and part
of the history is a conduct disorder, explosive temper
issues—that Your Honor consider a dismissal without
prejudice as opposed to with prejudice.
   ‘‘The Court: Okay. Well, this is—I’m going to take his
action as a deliberate bypass of his trial today, which
was scheduled, and obviously the state has expended
a lot of time and effort to bring him here as well as the
counsel and the witnesses that were supposed to be
called today. So, therefore, I’m going to deny your
motion and dismiss his—his [amended] petition with
prejudice.’’
  On June 11, 2013, the petitioner filed a petition for
certification to appeal, which the court denied on June
17, 2013. Subsequently, he filed the present appeal on
July 5, 2013.
   On November 26, 2013, the petitioner filed a motion
for articulation, wherein he alleged that the habeas
court had failed to provide sufficient facts and legal
analysis upon which to base its dismissal of his
amended petition with prejudice. Specifically, among
other requests, he asked the court to: (1) articulate
the legal authority it relied on to dismiss his amended
petition with prejudice; (2) articulate the specific fac-
tual findings it relied on to dismiss his amended petition
with prejudice; (3) address a number of specific inquir-
ies, including whether he had received prior notice that
actions delaying the habeas trial would result in a dis-
missal of his amended petition with prejudice and
whether it had provided him with its full verbal warning
before he left the courtroom; and (4) address why his
alleged psychological impairments did not support a
dismissal of his amended petition without prejudice.
   The court granted the petitioner’s motion for articula-
tion. The court began by explaining that it relied on
Practice Book §§ 14-34 and 23-29 (5)5 to dismiss the
petitioner’s amended petition with prejudice on the
basis of his failure to prosecute his claims.
   In response to the petitioner’s request that it articu-
late the specific factual findings it relied on to dismiss
his amended petition with prejudice, the court stated:
‘‘The petitioner was aware the matter was on for trial
and was present in the courtroom with assigned counsel
at the onset of trial. Counsel for the petitioner requested
that the court permit the removal of the petitioner’s
handcuffs, absent any objection by the correction offi-
cers. The court indicated its willingness to have the
handcuffs removed so long as the correction officers
agreed to their removal. One of the correction officers
indicated that the petitioner had assaulted staff on a
number of occasions and opposed the removal of the
handcuffs. The petitioner expressed that he had an issue
with the correction officer who opposed removal of the
handcuffs and then absented himself from the court-
room and proceedings, thereby failing to prosecute the
claims in his habeas corpus petition.’’
  Next, in response to the petitioner’s inquiry as to
whether the petitioner had received adequate notice
that dismissal with prejudice would result from any
actions that delayed the habeas proceedings, the court
stated that the petitioner was represented by counsel
and the court’s file contained all of the relevant notices
and orders. Last, the court stated that it had warned
the petitioner before he left the courtroom that it would
dismiss his amended petition with prejudice if he exited
the courtroom. The court provided no articulation in
response to the petitioner’s request for the court to
address why the petitioner’s alleged psychological
impairments did not warrant dismissal of his amended
petition without prejudice.6
  On January 21, 2014, the petitioner filed a motion for
further articulation, which the court denied. He subse-
quently filed a motion for review with this court on
February 20, 2014. This court granted the motion for
review, but denied the relief requested therein. This
appeal followed.
   We begin by setting forth the relevant standard of
review. ‘‘In Simms v. Warden, 229 Conn. 178, 187, 640
A.2d 601 (1994), we concluded that . . . § 52-470 (b)
prevents a reviewing court from hearing the merits of
a habeas appeal following the denial of certification to
appeal unless the petitioner establishes that the denial
of certification constituted an abuse of discretion by
the habeas court. In Simms v. Warden, 230 Conn. 608,
615–16, 646 A.2d 126 (1994), we incorporated the factors
adopted by the United States Supreme Court in Lozada
v. Deeds, 498 U.S. 430, 431–32, 111 S. Ct. 860, 112 L.
Ed. 2d 956 (1991), as the appropriate standard for
determining whether the habeas court abused its discre-
tion in denying certification to appeal. This standard
requires the petitioner to demonstrate that the issues
are debatable among jurists of reason; that a court could
resolve the issues [in a different manner]; or that the
questions are adequate to deserve encouragement to
proceed further. . . . A petitioner who establishes an
abuse of discretion through one of the factors listed
above must then demonstrate that the judgment of the
habeas court should be reversed on its merits. . . .
In determining whether the habeas court abused its
discretion in denying the petitioner’s request for certifi-
cation, we necessarily must consider the merits of the
petitioner’s underlying claims to determine whether the
habeas court reasonably determined that the petition-
er’s appeal was frivolous.’’ (Internal quotation marks
omitted.) Damato v. Commissioner of Correction, 156
Conn. App. 165, 167, 113 A.3d 449, cert. denied, 317
Conn. 902, 114 A.3d 167 (2015).
   The petitioner asserts that the court abused its discre-
tion by denying his petition for certification to appeal,
which requires us to examine the merits of his underly-
ing claims. He contends that the court erred by dismiss-
ing his amended petition with prejudice because: (1)
the court’s order demanding that he remain in the court-
room or risk dismissal of his amended petition with
prejudice was not reasonably clear; and (2) the court’s
dismissal of his amended petition with prejudice was
too severe in proportion to his act of leaving the court-
room. Alternatively, he claims that the court committed
plain error by failing to comply with Practice Book § 23-
407 and General Statutes § 52-470.8
   The petitioner’s claim that the court’s dismissal of his
amended petition with prejudice constituted an unduly
severe sanction for his act of leaving the courtroom is
dispositive of the present appeal. Specifically, he con-
tends that the court could have imposed other, less
draconian sanctions in response to his act of leaving
the courtroom. According to the petitioner, the court
could have: ordered a brief recess and provided his
counsel with an opportunity to meet with him and dis-
cuss the matter; permitted his counsel to proceed with
the trial in his absence; rescheduled the trial and permit-
ted him to be present at trial via an interactive audiovi-
sual device; or, as his counsel had requested, dismissed
his amended petition without prejudice. We conclude
that the court abused its discretion by denying the peti-
tioner’s petition for certification to appeal and, under
the circumstances of this case, by dismissing the peti-
tioner’s amended petition with prejudice because that
sanction was too severe.
   ‘‘It is well established that a court may . . . under
its inherent power . . . impose sanctions in order to
compel observance of its rules and orders . . . . The
decision to enter sanctions . . . and, if so, what sanc-
tion or sanctions to impose, is a matter within the sound
discretion of the trial court. . . . In reviewing a claim
that this discretion has been abused the unquestioned
rule is that great weight is due to the action of the
trial court and every reasonable presumption should
be given in favor of its correctness. . . . [T]he ultimate
issue is whether the court could reasonably conclude
as it did. . . .
  ‘‘At the same time, however, [our Supreme Court]
also ha[s] stated: [D]iscretion imports something more
than leeway in decision-making. . . . It means a legal
discretion, to be exercised in conformity with the spirit
of the law and in a manner to subserve and not to
impede or defeat the ends of substantial justice. . . .
In addition, the court’s discretion should be exercised
mindful of the policy preference to bring about a trial
on the merits of a dispute whenever possible and to
secure for the litigant his day in court. . . . Our prac-
tice does not favor the termination of proceedings with-
out a determination of the merits of the controversy
where that can be brought about with due regard to
necessary rules of procedure. . . . Therefore, although
dismissal of an action is not an abuse of discretion
where a party shows a deliberate, contumacious or
unwarranted disregard for the court’s authority . . .
the court should be reluctant to employ the sanction
of dismissal except as a last resort. . . . [T]he sanction
of dismissal should be imposed only as a last resort,
and where it would be the only reasonable remedy
available to vindicate the legitimate interests of the
other party and the court.’’ (Citations omitted; internal
quotation marks omitted.) D’Ascanio v. Toyota Indus-
tries Corp., 309 Conn. 663, 670–72, 72 A.3d 1019 (2013).9
   Furthermore, we acknowledge that ‘‘[t]he right to
petition for a writ of habeas corpus is enshrined in
both the United States constitution and the Connecticut
constitution. See U.S. Const., art. I, § 9; Conn. Const.,
art. I, § 12. Indeed, it has been observed that the writ
of habeas corpus holds an honored position in our juris-
prudence. . . . The principal purpose of the writ of
habeas corpus is to serve as a bulwark against convic-
tions that violate fundamental fairness. . . . The writ
has been described as a unique and extraordinary legal
remedy. . . . It must never be forgotten that the writ
of habeas corpus is the precious safeguard of personal
liberty and there is no higher duty than to maintain
it unimpaired.’’ (Citations omitted; internal quotation
marks omitted.) Fine v. Commissioner of Correction,
147 Conn. App. 136, 142–43, 81 A.3d 1209 (2013).
   Turning to the circumstances of this case, we note the
following. At the outset, the record lacks any evidence
indicating that the petitioner, in leaving the courtroom,
understood the gravity of his act. Although the record
suggests that the petitioner heard the court’s warning
prior to exiting the courtroom, it is unclear whether he
fully understood the consequences of his departure.10
The court did not make any concerted effort to ensure
that he was personally apprised of and understood the
consequences. See id., 148 (respondent failed to make
affirmative showing that court ensured that petitioner
knew of and understood consequences of withdrawing
prior petition with prejudice). The lack of such effort
appears particularly incautious when, due to the peti-
tioner’s incarcerated status, the court still had the abil-
ity to attempt to communicate with him, and his counsel
represented to the court that the petitioner had psycho-
logical impairments. Furthermore, before the court dis-
missed the amended petition with prejudice, the
petitioner’s counsel was not provided with an opportu-
nity to meet with the petitioner to discuss his actions
and to explain the meaning of the court’s warning.
Although we do not condone the petitioner’s inappropri-
ate act of leaving the courtroom while the court was
addressing him, we do not conclude that his discourte-
ous and disruptive conduct was particularly egregious
or that he expressed a ‘‘deliberate, contumacious or
unwarranted disregard for the court’s authority’’ on the
basis of the record.11 (Internal quotation marks omit-
ted.) D’Ascanio v. Toyota Industries Corp., supra, 309
Conn. 672; cf. Fox v. First Bank, 198 Conn. 34, 39–40,
501 A.2d 747 (1985) (dismissal did not constitute abuse
of discretion where plaintiff persistently failed to com-
ply with court order without explanation and court
expended considerable judicial resources in attempt to
accommodate plaintiff).
    Furthermore, ‘‘[d]ismissal was not the only option
available to vindicate the legitimate interests of the
[respondent] and the court.’’ D’Ascanio v. Toyota
Industries Corp., supra, 309 Conn. 683. At a minimum,
the court could have called a brief recess to provide
the petitioner’s counsel with an opportunity to meet
with the petitioner, advise him in regard to his actions,
explain the court’s warning to him, and potentially con-
vince him to return to the courtroom.12 If the petitioner
remained steadfast in refusing to reenter the courtroom
after his counsel conferred with him and explained
to him the court’s inclination to dismiss his amended
petition with prejudice, the court then could have
inquired into whether the petitioner’s counsel was capa-
ble of proceeding with the habeas trial in the petitioner’s
absence. See Saunders v. Commissioner of Correction,
157 Conn. App. 257, 263,          A.3d       (2015) (‘‘the
physical presence of the petitioner is ordinarily not
necessarily required [at his or her habeas trial]’’). Addi-
tionally, the court could have considered rescheduling
the trial or further considered the request by the peti-
tioner’s counsel to dismiss the petition without preju-
dice.13 In summation, this was not a case wherein the
‘‘last resort’’ sanction of dismissal with prejudice was
‘‘the only reasonable remedy available to vindicate the
legitimate interests of the [respondent] and the court.’’
(Internal quotation marks omitted.) D’Ascanio v. Toy-
ota Industries Corp., supra, 309 Conn. 672.
   For the foregoing reasons, we conclude that the
habeas court abused its discretion by denying the peti-
tioner’s petition for certification to appeal and by dis-
missing his amended petition for a writ of habeas corpus
with prejudice.
  The judgment is reversed and the case is remanded
for further proceedings in accordance with law.
      In this opinion, the other judges concurred.
  1
     Because we reverse the court’s judgment and remand the matter on the
basis of our conclusion that the court’s dismissal of the petitioner’s amended
petition with prejudice was too severe, we need not reach the petitioner’s
remaining claims.
   2
     The underlying convictions resulted from events that transpired on Sep-
tember 30, 2009, when the petitioner, while serving a prior sentence,
assaulted two officers from the Department of Correction (correction
officers).
   3
     The petitioner initially filed a petition for a writ of habeas corpus on
May 19, 2011.
   4
     Practice Book § 14-3 provides: ‘‘(a) If a party shall fail to prosecute an
action with reasonable diligence, the judicial authority may, after hearing,
on motion by any party to the action pursuant to Section 11-1, or on its
own motion, render a judgment dismissing the action with costs. At least
two weeks’ notice shall be required except in cases appearing on an assign-
ment list for final adjudication. Judgment files shall not be drawn except
where an appeal is taken or where any party so requests.
   ‘‘(b) If a case appears on a docket management calendar pursuant to the
docket management program administered under the direction of the chief
court administrator, and a motion for default for failure to plead is filed
pursuant to Section 10-18, only those papers which close the pleadings by
joining issues, or raise a special defense, may be filed by any party, unless
the judicial authority otherwise orders.’’
   5
     Practice Book § 23-29 provides in relevant part: ‘‘The judicial authority
may, at any time, upon its own motion or upon motion of the respondent,
dismiss the petition, or any count thereof, if it determines that . . . (5) any
other legally sufficient ground for dismissal of the petition exists.’’
   6
     The petitioner also requested that the court articulate the following: the
duration of the petitioner’s prior efforts to bypass the habeas proceedings;
whether the respondent, the Commissioner of Correction, would have been
significantly prejudiced had the court rescheduled the habeas proceeding;
whether the court balanced its need to sanction the petitioner for leaving
the courtroom against his right to due process and to be heard; and whether
any less severe sanctions were available for the court to impose, such as
rescheduling the habeas proceeding or permitting the petitioner’s counsel
to speak with him in order to calm him down and return him to the court-
room. The court provided no response to the foregoing inquiries.
   7
     Practice Book § 23-40 provides: ‘‘(a) The petitioner and, if they are not
the same, the subject of the petition, shall have the right to be present at
any evidentiary hearing and at any hearing or oral argument on a question
of law which may be dispositive of the case, unless the petitioner, or the
subject of the petition, as the case may be, waives such right or is excused
by the judicial authority for good cause shown. If the petitioner is represented
by counsel, the judicial authority may, but is not required to, permit the
petitioner to be present at any other proceeding.
   ‘‘(b) Notwithstanding any other provision of these rules, in a petition
arising from a claim regarding conditions of confinement the physical
appearance in court of the petitioner or the subject of the petition may, in
the discretion of the judicial authority, be made by means of an interactive
audiovisual device. Such audiovisual device must operate so that the peti-
tioner, or the subject of the petition, his or her attorney, if any, and the
judicial authority can see and communicate with each other simultaneously.
In addition, a procedure by which the petitioner and his or her attorney
can confer in private must be provided.’’
   8
     General Statutes § 52-470 provides in relevant part: ‘‘(a) The court or
judge hearing any habeas corpus shall proceed in a summary way to deter-
mine the facts and issues of the case, by hearing the testimony and arguments
in the case, and shall inquire fully into the cause of imprisonment and
thereupon dispose of the case as law and justice require.’’
   9
     The petitioner argues that we should apply the standard promulgated
by our Supreme Court in Millbrook Owners Assn., Inc. v. Hamilton Stan-
dard, 257 Conn. 1, 776 A.2d 1115 (2001) (Millbrook), to review the propriety
of the court’s dismissal of his amended petition with prejudice. We disagree.
In Millbrook, our Supreme Court stated: ‘‘[W]e conclude that the broad
abuse of discretion standard that we have been employing for the imposition
of sanctions for violation of discovery orders, and for our appellate review
thereof, is inaccurate . . . . In order for a trial court’s order of sanctions
for violation of a discovery order to withstand scrutiny, three requirements
must be met.’’ (Emphasis added.) Id., 17. The foregoing language unequivo-
cally narrows the applicability of the Millbrook standard, which has been
utilized almost exclusively for the purpose of reviewing the propriety of
sanctions imposed by a court in response to discovery violations. See, e.g.,
Yeager v. Alvarez, 302 Conn. 772, 784, 31 A.3d 794 (2011); Wyszomierski
v. Siracusa, 290 Conn. 225, 235, 963 A.2d 943 (2009). This court also has
applied the Millbrook standard in cases wherein trial courts have imposed
sanctions as a result of a party’s failure to properly file a certificate of closed
pleadings. See Bongiovanni v. Saxon, 99 Conn. App. 221, 226–27, 913 A.2d
471 (2007); McHenry v. Nusbaum, 79 Conn. App. 343, 351–53, 830 A.2d 333,
cert. denied, 266 Conn. 922, 923, 835 A.2d 472, 473 (2003); Burton v. Dimyan,
68 Conn. App. 844, 846, 793 A.2d 1157, cert. denied, 260 Conn. 925, 797 A.2d
520 (2002). With the narrow applicability of the Millbrook standard in mind,
we conclude that the general abuse of discretion standard, rather than the
Millbrook standard, is the proper standard to employ in our examination
of the habeas court’s imposition of the sanction of dismissal with prejudice
in this case.
   10
      We note that the meaning of the phrase ‘‘with prejudice’’ may be unclear
to a lay petitioner who has not had the opportunity to speak with his or
her counsel. See Taylor v. Commissioner of Correction, 125 Conn. App.
624, 631, 11 A.3d 160 (2010) (Beach, J., concurring and dissenting) (noting
that habeas court’s use of phrase ‘‘with prejudice’’ may be ambiguous), cert.
denied, 300 Conn. 908, 12 A.3d 1005 (2011).
   11
      In fact, the petitioner stated that he had an issue with one of the correc-
tion officers accompanying him to the courtroom. He did not express any
animosity toward Judge Kwak or anyone else associated with the court.
   12
      Although not precisely analogous to the present case, we note that the
procedural history detailed in a number of our prior cases indicates that
some judges in habeas matters have provided the petitioners’ counsel with
opportunities to contact petitioners who have failed to appear at habeas
proceedings. See Lewis v. Commissioner of Correction, 121 Conn. App.
693, 695, 996 A.2d 1214 (2010) (noting that court called brief recess to permit
petitioner’s counsel to attempt to contact petitioner, who failed to appear
at habeas trial), appeal dismissed, 304 Conn. 315, 39 A.3d 1104 (2012) (certifi-
cation improvidently granted); Moye v. Commissioner of Correction, 110
Conn. App. 134, 136–37, 954 A.2d 240 (2008) (noting that court provided
petitioner’s counsel with one week to contact petitioner, who had failed to
appear at habeas hearing, before considering respondent’s motion to
dismiss).
   13
      We note that the respondent would not have been unduly prejudiced
had the court selected any of those options. The record indicates that the
respondent did not intend to call any witnesses to testify or to introduce
any exhibits. Although we recognize that any delay in the habeas trial would
have inconvenienced the respondent, whose attorney was present and pre-
pared to proceed with the trial on June 3, 2013, we do not conclude that
the respondent would have suffered undue prejudice had the court selected
any option other than dismissing the petitioner’s amended petition with
prejudice.
   In addition, although we recognize that the court also would have been
inconvenienced by any delay in the habeas trial, we note the competing
inefficiency and waste of scarce public resources that result when a court
fails to make a concerted effort to move a case forward on the day on which
it is scheduled.